DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Price et al. (US 6,462,570 hereinafter Price).
As to claim 1, Price discloses in Figs. 1-5, An apparatus, comprising:
a connector (101 as shown in Fig. 2) configured to connect to a first socket (110 as shown in Fig. 2) of a motherboard (PCB 100 as shown in Fig. 2), the first socket configured to receive a semiconductor device (115 as shown in Fig. 2); an interface (120 as shown in Fig. 2) comprising a plurality of electrical contacts  (col. 3, lines 45-55) configured to receive one or more test signals from a tester coupled to the apparatus (125 as shown in Fig. 2); and circuitry (903-904 as shown in Fig. 5) configured to route the one or more test signals from the interface to the connector (col. 4, lines 20-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Price et al. (US 6,462,570 hereinafter Price), in view of Goldsmith et al (US 2013/0257470A1 hereinafter Goldsmith).
As to claim 2, Price discloses in Figs. 1-5, all of the limitations except for a plurality of pins configured to engage with a plurality of receptacles of the first socket to provide mechanical and electrical connections therebetween.
However, Goldsmith discloses in  Fig. 2, a plurality of pins (142-144 as shown in Fig. 2) configured to engage with a plurality of receptacles of the first socket (130 as shown in Fig. 2) to provide mechanical and electrical connections therebetween.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the system of Price and provides a plurality of pins (142-144 as shown in Fig. 2) configured to engage with a plurality of receptacles of the first socket (130 as shown in Fig. 2) to provide mechanical and electrical connections therebetween, as taught by Goldsmith for transmitting the signal from DUT to tester.
As to claim 3, Goldsmith discloses in Fig. 2, wherein the semiconductor device corresponds to one of a central processor unit (CPU), a graphics processor unit (GPU), a field- programmable gate array (FPGA), a memory controller, or an application-specific integrated circuit (ASIC) (para 0002).
As to claim 14, Price discloses in Figs. 1-5, a system (Fig. 2) comprising: a tester (125 as shown in Fig. 2); and an adaptor (portion 120 with cable as shown in Fig. 2) connected to the tester (125 as shown in Fig. 2), including: a connector (101 as shown in Fig. 2) configured to connect to a first socket (110 as shown in Fig. 2) of a motherboard (PCB 100 as shown in Fig. 2); an interface (120 as shown in Fig. 2) comprising a plurality of electrical contacts (col. 3, lines 45-55) configured to receive one or more test signals from the tester; and circuitry (903-904 as shown in Fig. 5) configured to route the one or more test signals from the interface to the connector (Figs. 2-5, col. 4, lines 20-35).
Price does not disclose the socket configured to receive a central processing unit (CPU).
However, Goldsmith discloses in Fig. 2, the socket configured to receive a central processing unit (CPU 160 as see paras 0002).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the system of Price and provides , the socket configured to receive a central processing unit (CPU 160 as see paras 0002), as taught by Goldsmith for easy to testing. 
As to claim 15, Goldsmith discloses in Figs. 2, a plurality of pins (124 as shown in Fig. 2) configured to engage with a plurality of receptacles of the first socket (130 as shown in Fig. 2) to provide mechanical and electrical connections therebetween, and wherein the circuitry is further configured to map the one or more test signals to individual pins of the connector (Fig.2).
Allowable Subject Matter
Claims 10-13 allowed.

Claims 4-9, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to the claims above, the prior art does not disclose wherein the one or more test signals have been determined based on testing a memory device in a test environment including a test channel having predetermined signal transfer characteristics and configured to couple the memory device to the tester, as recited in claims 4-5; and wherein the apparatus is configured to, if connected to the first socket through the connector, transmit the one or more test signals to a memory device connected to a second socket of the motherboard via a system channel of the motherboard coupling the first socket with the second socket, as recited in claims 6-9, 16-20; 
The following is an examiner’s statement of reasons for allowance:
As to claims 10-13, the prior art does not disclose transmitting, through a system channel of the motherboard coupled to the first socket, the one or more signals to a memory device connected to a second socket of the motherboard, wherein the system channel couples the first socket with the second socket;
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2858                                                                                                                                                                                         	12/17/2022